DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,550,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Status of Claims
Claims 25-44, filed on 11/10/2021, are under consideration. Claims 26-29, 31-35, 37-39 and 41-44 are amended to correct dependencies. The previous objections to the claims are withdrawn.

Reasons for Allowance (copied from Non-Final Rejection mailed on 10/28/2021)
The following is an examiner’s statement of reasons for allowance:
Regarding claims 25-36, no prior art was located to teach or suggest a fuel composition that i) comprises paraffins, isoparaffins, naphthenes and aromatics, ii) has a RON of 80-105, and iii) has a combined wt % of n-paraffins and isoparaffins that include a straight-chain propyl group that is less than (−1.273×RON+135.6). Note here that this amount can be calculated to have a value in the range of 7.0-33.7 wt% for the claimed RON range.
Clark et al. (US 2004/0129608) is considered the closest prior art that teaches a gasoline fuel composition (which is considered a naphtha boiling range fuel; see [0021]) having a RON of 95-100 ([0025]) and comprising paraffins, isoparaffins [0019], and aromatics ([0021]). The gasoline of Clark comprising paraffins including linear or branched hydrocarbons having 4-8 carbons [0019] in an amount of 20-80 vol% [0028]. The linear paraffins are described as “n-butane, n-pentane, n-hexane, n-heptane, n-heptane, n-octane, n-nonane, n-decane, n-undecane and n-dodecane”—[0019], and the branched paraffins are described as “iso-butane, iso-pentane, iso-hex ane, and iso-octan”—[0019]. Note that all these paraffins meet the claimed paraffins that include/comprise “a straight chain propyl group”. The density of the fuel is 0.6-0.775 g/cm3 ([0027]) which can be used to calculate the wt% of these paraffins and isoparaffins to be about 12 wt% (for density of 0.6 g/cm3). The only difference between Clark and the claimed invention is that Clark is silent about the fuel composition comprises naphthenes.
Landschof et al. (US 2008/0134571 and US 2015/0184095) discloses fuels that comprise paraffins or isoparaffins and which have RON values of about 100 (see tables). These references do not suggest that combination of i)-iii) discussed above since no single composition is suggested to include naphthenes and with a combined wt % of n-paraffins and isoparaffins that include a straight-chain propyl group that is less than 7.0-33.7 wt%.
Furthermore, Broutin et al. (US 2006/0106266, Table 1) discloses RON values for various paraffins and isoparaffins and Tsuboi (US 6,187,171) discloses RON values and compositions of various reformates and gasoline samples. As above, these references do not suggest that combination of i)-iii) as claimed.
  
Regarding claims 30 and 40, no prior art was located to form a modified naphtha boiling range composition by adding a modifier that causes an ignition delay of least 1.0 ms and also causes a change in combined wt % of n-paraffins and isoparaffins that include a straight-chain propyl group to be less than (−1.273×RON+135.6) after the modification. 
       Berkhous et al. (US 2016/0178469) adds aromatics to gasoline to cause ignition delay. This reference does not suggest the claimed fuel RON and paraffins wt%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772